Exhibit 10.41

[FIVE YEAR INSTALLMENT VESTING]

HEALTH CARE PROPERTY INVESTORS, INC.
2006 PERFORMANCE INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

[                             ], Grantee:

As of the [            ] day of [                       20      ] (the “Grant
Date”), Health Care Property Investors, Inc., a Maryland corporation (the
“Company”), pursuant to the Health Care Property Investors, Inc. 2006
Performance Incentive Plan, as amended and/or restated from time to time (the
“Plan”), has granted to you, the Grantee named above, [                ]
performance restricted stock units (the “Units”) with respect to
[              ] shares of Common Stock on the terms and conditions set forth in
this Performance Restricted Stock Unit Agreement (this “Agreement”) and the
Plan.  The Units are subject to adjustment as provided in Section 7.1 of the
Plan.  Capitalized terms not defined herein shall have the meanings assigned to
such terms in the Plan.  The Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) is the administrator of the Plan
for purposes of your Units.

I.              Forfeiture of Units.

(a)           Forfeiture Based Upon Company Performance.  Your Units will be
paid only to the extent your Units are not forfeited pursuant to this Section I
and only to the extent such non-forfeited Units vest pursuant to this Section I
or Section II below.  Your Units are subject to forfeiture if the Company’s
Funds From Operations Per Share for the 2007 calendar year (the “Performance
Period”) is less than [$     ].  If the Company’s Funds From Operations Per
Share for the Performance Period is less than [$     ], the aggregate percentage
of Units that you will forfeit will be determined in accordance with Exhibit A
hereto.  For purposes of this Agreement, “Funds From Operations Per Share” means
the Company’s funds from operations per share during the Performance Period, as
prescribed by the National Association of Real Estate Investment Trusts (NAREIT)
as in effect on the first day of the Performance Period, and shall be calculated
on a fully diluted basis using the weighted average of diluted shares of Common
Stock outstanding during the Performance Period.  Funds From Operations Per
Share shall be calculated before taking into account any non-recurring charges
incurred by the Company with respect to the Performance Period for (i) material
strategic or financing transactions approved by the Board of Directors and (ii)
impairments.  The determination as to whether the Company has attained the
performance goals with respect to the Performance Period shall be made by the
Committee acting in good faith.  The Committee’s determination regarding whether
the Company has attained the performance goals (the “Committee Determination”)
shall be made no later than the March 15 following the end of the Performance
Period.  Your Units shall not be deemed vested pursuant to any other provision
of this Agreement earlier than the date that the Committee makes such
determination, as required by Section 162(m) of the Code and the regulations
promulgated thereunder.  Any Units forfeited pursuant to this Section I(a) shall
be deemed to have been forfeited as of the last day of the Performance Period.

(b)           Termination due to Retirement during the Performance Period.  Your
Units will remain outstanding during the remainder of the Performance Period and
will be subject to forfeiture in the manner set forth in subsection (a) upon
completion of the Performance Period if, prior to the completion of the
Performance Period, your employment with the Company is terminated as a result
of your Retirement.  In the event of any such termination during the Performance
Period, any Units not forfeited pursuant to subsection (a) shall fully vest as
of the date of the Committee Determination.

1


--------------------------------------------------------------------------------


(c)           Change in Control Event during the Performance Period.

(i)            Your Units will remain outstanding during the remainder of the
Performance Period and will be subject to forfeiture in the manner set forth in
subsection (a) in the event of a Change in Control Event occurring during the
Performance Period.   In such event, any Units not forfeited pursuant to
subsection (a) shall fully vest as of the date of the Committee Determination;
provided, however, that except as otherwise provided in any change in control or
other agreement with the Company, your Units shall not be so vested if and to
the extent the Units are, in connection with the Change in Control Event, either
to be assumed by the successor or survivor corporation (or parent thereof) or to
be replaced with a comparable right with respect to shares of the capital stock
of the successor or survivor corporation (or parent thereof), in each case
appropriately adjusted.  The determination of comparability of rights shall be
made by the Committee in good faith.  The Committee may adopt provisions to
ensure that any such acceleration shall be conditioned upon the consummation of
the contemplated Change in Control Event.

(ii)           Notwithstanding the foregoing, the Committee may, in its sole and
absolute discretion, take action to fully vest your Units immediately prior to,
and subject to the consummation of, a Change in Control Event occurring during
the Performance Period.  Any Units that become vested in accordance with this
subsection (c)(ii) shall not be subject to forfeiture in the manner set forth in
subsection (a).

(d)           Forfeiture of Units Upon Certain Terminations of Employment.  If
at any time during the Performance Period, your employment with the Company is
terminated (i) by the Company, or (ii) by you, excluding any termination by
reason of your Retirement, death or Disability, all of your Units shall be
automatically forfeited and cancelled in full effective as of such termination
of employment and this Agreement shall be null and void and of no further force
and effect.

II.            Vesting.

(a)           Vesting of Non-Forfeited Units.  You will have no further rights
with respect to any Units that are forfeited in accordance with Section I. 
Subject to the terms and conditions of this Agreement, your Units that (i) are
not forfeited in accordance with Section I and (ii) do not otherwise vest in
accordance with Section I, if any, shall vest in accordance with the following
schedule, subject to your continuous service to the Company until the applicable
vesting date.  (Vesting amounts pursuant to the following schedule are
cumulative.)

Tranche

 

Percentage of Non Forfeited
Units that Vest

 

Vesting Date

 

1

 

20

%

 

1st Anniversary of Grant Date

 

2

 

20

%

 

2nd Anniversary of Grant Date

 

3

 

20

%

 

3rd Anniversary of Grant Date

 

4

 

20

%

 

4th Anniversary of Grant Date

 

5

 

20

%

 

5th Anniversary of Grant Date

 

 

2


--------------------------------------------------------------------------------


The vesting schedule requires continued employment through each applicable
Vesting Date as a condition to vesting of the applicable Tranche and the
corresponding rights and benefits under this Agreement.  Unless otherwise
expressly provided herein with respect to accelerated vesting of the Units under
certain circumstances, employment for only a portion of a vesting period, even
if a substantial portion, will not entitle you to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in this Agreement.

(b)           Termination for Death or Disability.  If at any time during the
Performance Period or following the completion of the Performance Period, your
employment with the Company is terminated as a result of your death or
Disability, your Units (to the extent not previously forfeited and otherwise
unvested) shall fully vest immediately upon such termination of employment.  For
the avoidance of doubt, any Units that become vested in accordance with this
subsection (b) during the Performance Period shall not be subject to the
forfeiture provisions of Section I(a).

(c)           Termination by Reason of Retirement Following the Performance
Period.  If at any time following the completion of the Performance Period, your
employment with the Company is terminated as a result of your Retirement, your
Units (to the extent not previously forfeited and otherwise unvested) shall
fully vest immediately upon such termination of employment.

(d)           No Acceleration or Vesting Upon Other Terminations.  If at any
time following the completion of the Performance Period, your employment with
the Company is terminated (i) by the Company, or (ii) by you, excluding any
termination by reason of your Retirement, death or Disability, any of your Units
that remain outstanding and otherwise unvested at the time of such termination
of employment shall be automatically forfeited and cancelled in full effective
as of such termination of employment.

III.           Change in Control Event Following the Performance Period.

(a)           In the event of a Change in Control Event at any time following
the completion of the Performance Period, your Units ( to the extent not
previously forfeited and otherwise unvested) shall vest immediately prior to the
effective date of the Change in Control Event; provided, however, that except as
otherwise provided in any change in control or other agreement with the Company,
your Units shall not be so vested if and to the extent the Units are, in
connection with the Change in Control Event, either to be assumed by the
successor or survivor corporation (or parent thereof) or to be replaced with a
comparable right with respect to shares of the capital stock of the successor or
survivor corporation (or parent thereof), in each case appropriately adjusted. 
The determination of comparability of rights shall be made by the Committee in
good faith.  The Committee may adopt provisions to ensure that any such
acceleration shall be conditioned upon the consummation of the contemplated
Change in Control Event.

3


--------------------------------------------------------------------------------


(b)           Notwithstanding the foregoing, in the event of a pending or
threatened takeover bid or tender offer at any time following the completion of
the Performance Period and pursuant to which 10% or more of the outstanding
securities of the Company is acquired, whether or not deemed a tender offer
under applicable state or Federal laws, or in the event that any person makes
any filing under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934
with respect to the Company, the Committee may in its sole discretion:

(i)            Make the Units fully vested; or

(ii)           Make any other reasonable adjustments or amendments to the Units
or substitute new units on substantially similar terms.

IV.           Timing and Form of Payment.

(a)           Distribution Date.  Unless you elect otherwise on or before the
Grant Date, the distribution date (the “Distribution Date”) for your Units that
become vested pursuant to this Agreement will be the date that such Units vest;
provided that in no event shall the Distribution Date occur earlier than the
date of the Committee Determination.  Distribution of your vested Units will be
made by the Company in shares of Common Stock (on a one-to-one basis) on or as
soon as practicable after the Distribution Date with respect to such vested
Units.  You will only receive distributions in respect of your vested Units and
will have no right to distribution of your unvested Units unless and until such
Units vest (and are not otherwise forfeited pursuant to Section I(a)).  Once a
vested Unit has been paid pursuant to this Agreement, you will have no further
rights with respect to that Unit.  You may, however, elect (a “Distribution
Election”) to (A) defer your Distribution Date with respect to some or all of
your vested Units and/or (B) have your vested Units distributed to you in annual
installments as provided in Section IV(b), provided that such election complies
with this Section IV.  You may change your Distribution Election with respect to
each Tranche (set forth in Section II(a) above) up to three times without the
approval of the Committee, provided such Distribution Election is made in a
timely manner.  Any Distribution Elections with respect to a Tranche in addition
to the three provided in the preceding sentence may only be made with the
approval of the Committee, in its sole discretion.  In order for a Distribution
Election to be valid, it must be made at least one year prior to the
then-existing Distribution Date with respect to the Units subject to such
Distribution Election, the new Distribution Date must be at least five years
after the then-existing Distribution Date with respect to such Units, and the
election must otherwise be consistent with the “subsequent election” rules of
Section 409A(a)(4)(C) of the Code so as to prevent application of the penalty
and interest provisions of Section 409A(a)(1)(B) of the Code.  Your Distribution
Date with respect to any portion of your Units may not be prior to the earlier
of the Vesting Date for such vested Units or the date of the Committee
Determination.  Distribution Elections may only be made by delivering a written
election to the Company care of its General Counsel in the form attached as
Exhibit B hereto.

4


--------------------------------------------------------------------------------


(b)           Form of Distribution.  Unless you elect otherwise on or before the
Grant Date, distribution of your vested Units with respect to any Tranche will
be made in a lump sum on or as soon as administratively practicable after your
Distribution Date.  You may, however, elect to have vested Units with respect to
any Tranche distributed in the form of two or more annual installments over a
fixed number of years, provided that each installment payment must be for a
minimum of 1,000 shares of Common Stock.  If you elect to have some or all of
your vested Units underlying a Tranche distributed in annual installments, the
first installment will be paid on or as soon as practicable after the
Distribution Date with respect to such Tranche and subsequent installments will
be paid on or as soon as practicable after each of the anniversaries of the
Distribution Date with respect to such Tranche during your elected installment
period.  You may change an election you make pursuant to this Section IV(b) (or
you may make an initial election in the event that you did not elect a form of
payment at the time of your award and, accordingly, your Units were subject to
the lump sum default payment rule) by filing a new written election with the
Committee; provided that you must also elect a later Distribution Date pursuant
to Section IV(a) as to any Units that are subject to such election and in no
event may such an election result in an acceleration of distributions within the
meaning of Section 409A of the Code so as to prevent application of the penalty
and interest provisions of Section 409A(a)(1)(B) of the Code.  Distribution
Elections may only be made by delivering a written election to the Company care
of its General Counsel in the form attached as Exhibit B hereto.

(c)           Hardship Distribution.  If you experience an Unforeseeable
Emergency (as defined below) you may elect to receive immediate distribution of
some or all or your vested Units upon such Unforeseeable Emergency. 
Distribution upon an Unforeseeable Emergency shall be made no later than thirty
(30) days following written notice to the Company care of its General Counsel of
the Unforeseeable Emergency.  For purposes of this Agreement, an “Unforeseeable
Emergency” shall mean a severe financial hardship resulting from (i) an illness
or accident of you, your spouse, or your dependent (as defined in Section 152(a)
of the Code), (ii) loss of your property due to casualty, or (iii) any other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond your control, all as reasonably determined by the Committee in
good faith.  No distribution shall be made in respect of an Unforeseeable
Emergency unless such Unforeseeable Emergency is not otherwise relievable by
liquidation of your assets (to the extent such liquidation would not itself
cause a severe financial hardship) or through reimbursement or compensation by
insurance or otherwise.  Any distribution of your vested Units as a result of an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
relieve the Unforeseeable Emergency (which may include amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution).

V.            Dividend Equivalent Rights.  During such time as each Unit remains
outstanding and prior to the distribution of such Unit in accordance with
Section IV, you will have the right to receive, in cash, with respect to such
Unit, the amount of any cash dividend paid on a share of Common Stock (a
“Dividend Equivalent Right”).  You will have a Dividend Equivalent Right with
respect to each Unit that is outstanding on the record date of such dividend. 
Dividend Equivalent Rights will be paid to you at the same time or within 30
days after dividends are paid to stockholders of the Company.  Dividend
Equivalent Rights will not be paid to you with respect to any Units that are
forfeited pursuant to Sections I and II, effective as of the date such Units are
forfeited.  You will have no Dividend Equivalent Rights as of the record date of
any such cash dividend in respect of any Units that have been paid in Common
Stock; provided that you are the record holder of such Common Stock on or before
such record date.

5


--------------------------------------------------------------------------------


VI.           Transferability.  No benefit payable under, or interest in, the
Units or this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
such attempted action shall be void and no such benefit or interest shall be, in
any manner, liable for, or subject to, your or your beneficiary’s debts,
contracts, liabilities or torts; provided, however, nothing in this Section VI
shall prevent transfers of your Units to the Company or by will or by applicable
laws of descent and distribution.  You may designate a beneficiary to receive
distribution of your vested Units upon your death by submitting a written
beneficiary designation to the Committee in the form attached hereto as Exhibit
B.  You may revoke a beneficiary designation by submitting a new beneficiary
designation.

VII.          Withholding.  Subject to Section 8.1 of the Plan and such rules
and procedures as the Committee may impose, upon any distribution of shares of
Common Stock in respect of your Units, the Company shall automatically reduce
the number of shares to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then fair market value (with the “fair
market value” of such shares determined in accordance with the applicable
provisions of the Plan), to satisfy any withholding obligations of the Company
or its Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates; provided, however, that the foregoing provision
shall not apply in the event that you have made other provision in advance of
the date of such distribution for the satisfaction of such withholding
obligations.  In the event that the Company cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of your Units, the Company (or
a Subsidiary) shall be entitled to require a cash payment by you or on your
behalf and/or to deduct from other compensation payable to you any sums required
by federal, state or local tax law to be withheld with respect to such
distribution or payment.

VIII.        No Contract for Employment.  This Agreement is not an employment or
service contract and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ or service
of the Company, or of the Company to continue your employment or service with
the Company.

IX.           Notices.  Any notices provided for in this Agreement or the Plan,
including a Distribution Election, shall be given in writing and shall be deemed
effectively given upon receipt if delivered by hand or, in the case of notices
delivered by United States mail, five (5) days after deposit in the United
States mail, postage prepaid, addressed, as applicable, to the Company or if to
you, at such address as is currently maintained in the Company’s records or at
such other address as you hereafter designate by written notice to the Company.

X.            Plan.  This Agreement is subject to all the provisions of the Plan
and their provisions are hereby made a part of this Agreement.  In the event of
any conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan shall control.

6


--------------------------------------------------------------------------------


XI.           Entire Agreement.  This Agreement contains the entire
understanding of the parties in respect of the Units and supersedes upon its
effectiveness all other prior agreements and understandings between the parties
with respect to the Units.

XII.         Amendment.  This Agreement may be amended by the Committee;
provided, however that no such amendment shall, without your consent, alter,
terminate, impair or adversely affect your rights under this Agreement.

XIII.        Governing Law.  This Agreement shall be construed and interpreted,
and the rights of the parties shall be determined, in accordance with the laws
of the State of Maryland, without regard to conflicts of law provisions thereof.

XIV.        Tax Consequences.  You may be subject to adverse tax consequences as
a result of the issuance, vesting and/or distribution of your Units.  YOU ARE
ENCOURAGED TO CONSULT A TAX ADVISOR AS TO THE TAX CONSEQUENCES OF YOUR UNITS AND
SUBSEQUENT DISTRIBUTION OF COMMON STOCK.

XV.         Construction.  This Agreement shall be construed and interpreted to
comply with Section 409A of the Code.  The Company reserves the right to amend
this Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Units in light of Section 409A of
the Code and any regulations or other guidance promulgated thereunder. 
Notwithstanding anything to the contrary contained in this Agreement or the
Plan, in the event that you are to receive a payment hereunder in connection
with your termination of employment (other than due to your death) at a time
when you are a “specified employee” (within the meaning of Section 409A of the
Code), the Company may delay the making of such payment to a date that is not
earlier than the first to occur of six months and one day after your “separation
from service” (within the meaning of Section 409A of the Code) or the date of
your death.

[Remainder of page intentionally left blank]

7


--------------------------------------------------------------------------------


Very truly yours,

HEALTH CARE PROPERTY INVESTORS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and Agreed,

effective as of the date first written above.

 

 

By:

 

 

Name:

[

 

]

 

8


--------------------------------------------------------------------------------


[FIVE YEAR INSTALLMENT VESTING]

EXHIBIT A

PERFORMANCE GOALS

Funds From Operations Per Share

 

Aggregate Percentage Forfeited

 

[$     ] or greater

 

0

%

 

Equal to or greater than [$     ] but less than [$     ]

 

2

%

 

Equal to or greater than [$     ] but less than [$     ]

 

4

%

 

Equal to or greater than [$     ] but less than [$     ]

 

6

%

 

Equal to or greater than [$     ] but less than [$     ]

 

8

%

 

Equal to or greater than [$     ] but less than [$     ]

 

10

%

 

Equal to or greater than [$     ] but less than [$     ]

 

12

%

 

Equal to or greater than [$     ] but less than [$     ]

 

14

%

 

Equal to or greater than [$     ] but less than [$     ]

 

16

%

 

Equal to or greater than [$     ] but less than [$     ]

 

18

%

 

Equal to or greater than [$     ] but less than [$     ]

 

20

%

 

Equal to or greater than [$     ] but less than [$     ]

 

22

%

 

Equal to or greater than [$     ] but less than [$     ]

 

24

%

 

Equal to or greater than [$     ] but less than [$     ]

 

26

%

 

Equal to or greater than [$     ] but less than [$     ]

 

28

%

 

Equal to or greater than [$     ] but less than [$     ]

 

30

%

 

Equal to or greater than [$     ] but less than [$     ]

 

32

%

 

Equal to or greater than [$     ] but less than [$     ]

 

34

%

 

Equal to or greater than [$     ] but less than [$     ]

 

36

%

 

Equal to or greater than [$     ] but less than [$     ]

 

38

%

 

Equal to or greater than [$     ] but less than [$     ]

 

40

%

 

Equal to or greater than [$     ] but less than [$     ]

 

50

%

 

Equal to or greater than [$     ] but less than [$     ]

 

60

%

 

Equal to or greater than [$     ] but less than [$     ]

 

70

%

 

Equal to or greater than [$     ] but less than [$     ]

 

80

%

 

Equal to or greater than [$     ] but less than [$     ]

 

90

%

 

Equal to or greater than [$     ] but less than [$     ]

 

100

%

 

 

A-1


--------------------------------------------------------------------------------


[FIVE YEAR INSTALLMENT VESTING]

EXHIBIT B

HEALTH CARE PROPERTY INVESTORS, INC.
2006 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNITS
DISTRIBUTION ELECTION AND BENEFICIARY DESIGNATION FORM

Name: [                             ]

Social Security No.:                          

 

In connection with your award of Performance Restricted Stock Units on
[                 , 20    ] under the Health Care Property Investors, Inc. 2006
Performance Incentive Plan, as amended and/or restated from time to time (the
“Plan”), you have the option of selecting the timing and form of payment of the
shares of Common Stock underlying your vested Units.

Please complete this election form and return it to Edward J. Henning, the
Company’s General Counsel and Corporate Secretary.

Deferral of Distribution Date

Unless you elect otherwise, the Distribution Date for your Units that vest will
be the vesting date of such Units; provided that in no event shall the
Distribution Date occur earlier than the date of the Committee Determination
with respect to such Units.  You may elect a new Distribution Date with respect
to some or all of the Tranches by completing the deferral election grid below. 
Please note that, subject to the restrictions set forth below and in the
Agreement, your new Distribution Date with respect to a Tranche can take any of
the following forms:

·                                          You may elect a date certain for your
Distribution Date (e.g., January 1, 2011),

·                                          You may elect that your Distribution
Date will be the date of your death or termination of employment, or

·                                          You may elect a Distribution Date
that is the earlier of two dates/events (e.g., the earlier of January 1, 2011,
or termination of your employment).

If you do not elect a Distribution Date on or before the Grant Date, you will be
deemed to have elected distribution of your vested Units on or as soon as
administratively practical after the applicable vesting date of your Units.  If,
after the Grant Date, you want to change the Distribution Date with respect to
any of your vested Units, your new election must be made at least one year prior
to the then-existing Distribution Date, the new Distribution Date you elect must
be at least five years after the then-existing Distribution Date, and the change
must otherwise satisfy the “subsequent election” rules of Section 409A(a)(4)(C)
of the Code.  If your election to defer your Distribution Date is not timely, it
will not be valid.

You acknowledge and understand that by electing a new Distribution Date with
respect to one or more of the Tranches, you are hereby revoking the
then-existing Distribution Date with respect to such Tranche(s).  You further
acknowledge and agree that the distribution

B-1


--------------------------------------------------------------------------------


of the shares of Common Stock underlying your Units may coincide with a period
during which you are prohibited from selling, disposing or otherwise
transferring such shares pursuant to the Company’s Insider Trading Policy, or by
law, and therefore, you may not be able to sell, dispose or otherwise transfer
such shares to pay any sums required by federal, state or local tax law to be
withheld with respect to the issuance of such shares.

Tranche

 

Vesting Date

 

Distribution Date*

1

 

1st Anniversary of Grant Date

 

 

2

 

2nd Anniversary of Grant Date

 

 

3

 

3rd Anniversary of Grant Date

 

 

4

 

4th Anniversary of Grant Date

 

 

5

 

5th Anniversary of Grant Date

 

 

 

--------------------------------------------------------------------------------

*  Specify “Vesting Date” if you desire payment of the vested Units on or as
soon as administratively practical after the vesting date of the Units. 
Otherwise, indicate the Distribution Date you elect.  In all events your
election is subject to the rules stated above (including, without limitation,
the 5-year deferral requirement set forth above if you are electing a change
after the Grant Date).

Form of Payment

Distribution of all of your vested Units underlying a Tranche will be made in
shares of Common Stock in a lump sum on or as soon as practicable after the
Distribution Date with respect to such Units.  For example, all of your vested
Units under Tranche 1 will be distributed to you on or as soon as practicable
after the Vesting Date with respect to Tranche 1 (unless you elect a later
Distribution Date as provided above).  You may, however, elect at the time of
your award to have vested Units with respect to any Tranche distributed in the
form of two or more annual installments over a fixed number of years.  For
example, if you elect to have your vested Units underlying Tranche 1 distributed
in five installments, your vested Units will be distributed to you in five equal
payments on or as soon as practicable after the Distribution Date with respect
to Tranche 1 and each of the first four anniversaries of the Distribution Date
for Tranche 1.

If you elect to have any or all of your vested Units underlying a Tranche
distributed in installments, you must elect a number of equal annual
installments which will result in a distribution of at least 1,000 shares of
Common Stock per installment with respect to such Tranche (otherwise, the number
of installments you elected will be reduced by the Company to produce a
distribution of at least 1,000 shares of Common Stock per installment).  If you
would like to change a form of distribution election you have made (or if you
would like to make an initial form of distribution election in the event that
you did not make such an election at the time of the award), your election must
be made at least one year prior to the then-existing Distribution Date, and you
must elect a new Distribution Date that is at least five years after the
then-existing Distribution Date.  If your election to defer your Distribution
Date is not timely, it will not be valid.  Furthermore, if you are

B-2


--------------------------------------------------------------------------------


changing an existing form of distribution election, your election change cannot
result in an acceleration (within the meaning of Section 409A of the Code) of
payments, and the change must otherwise satisfy the “subsequent election” rules
of Section 409A(a)(4)(C) of the Code. 

Tranche

 

Vesting Date

 

Number of Installments
(Shares of Common Stock per
Installment)

1

 

1st Anniversary of Grant Date

 

(     )

2

 

2nd Anniversary of Grant Date

 

(     )

3

 

3rd Anniversary of Grant Date

 

(     )

4

 

4th Anniversary of Grant Date

 

(     )

5

 

5th Anniversary of Grant Date

 

(     )

 

Beneficiary Designation

I hereby designate the following individual as beneficiary to receive
distribution of my vested Units, if any, in the event of my death.  Distribution
of such vested Units will be in the form, and on the Distribution Date(s), in
effect with respect to such vested Units as of the date of my death.

Beneficiary Information

Name:                                                                                                                                                                                           
(Please print)                       Last                       
                                First                      
                                                Middle Initial

Sex:                  Relationship to
Participant:                                                                                                           

Social Security No.:                                                     Date of
Birth:                                                       

Address:                                                                                                                                             

City:                                                        
State:                                      Zip
Code:                                 

Please retain a copy of this Distribution Election Form for your records.

 

 

Signature:

[

 

]

 

Date Signed

 

B-3


--------------------------------------------------------------------------------